Case 2:07-cr-00037-DWM Document 50 Filed 03/23/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
UNITED STATES OF AMERICA, CR 07-37-BY-DWM
Plaintiff,
VS. ORDER
DEMETRIUS ALEX WILLIAMS,
Defendant.

 

 

Defendant Demetrius Alex Williams’ Motion for Early Termination of
Supervision is now before the Court. (Doc. 48.) The defendant was sentenced in
2008 to a 120-month custodial sentence, followed by five years of supervised
release. He was revoked in 2018 and served an additional three months in custody,
followed by a 57-month term of supervised release. His current term of
supervision will expire in June of 2023. (See id. at 3.)

Having considered the factors in 18 U.S.C. § 3553(a), the conduct of the
Defendant, and the Defendant’s arguments, the Court is not satisfied that early
termination is warranted by the “interest of justice.” 18 U.S.C. § 3583(e)(1). The
Court has “discretion to consider a wide range of circumstances when determining
whether to grant early termination.” United States v. Emmett, 749 F.3d 817, 819

(9th Cir. 2014). While the Defendant’s compliance with the current term of
Case 2:07-cr-00037-DWM Document 50 Filed 03/23/21 Page 2 of 2

supervised release is commendable, it is noteworthy that the Defendant was two
years into his last term of supervised release when he violated the terms of that
release. (See Doc. 49 at 4.) Additionally, both parties agree that the Defendant is
currently under less stringent supervision given the complications from the
COVID-19 pandemic, (id.; see also Doc. 48 at 11.) Finally, Defendants’
employment as a truck diver with a freight hauling company is also commendable,
but as the Defendant notes, he makes a “steady and reliable income” with this
employment as is, (Doc. 48 at 10), and so the opportunity for him to make
additional income if he could freely travel outside the judicial district is not
compelling. Accordingly, early termination is not warranted.

IT IS ORDERED that the Defendant’s motion for early termination of his
supervised release, (Doc. 48), is DENIED.

DATED this 4 day of March, 2021.

 

Donald W. Molloy, District Judge
United States District Court

( -—
